Case 5:14-cv-02336-JGB-DTB Document 119 Filed 04/19/19 Page 1 of 5 Page ID #:1701
                                                                        FILED
                         UNITED STATES COURT OF APPEALS                  APR 19 2019

                                                                     MOLLY C. DWYER, CLERK
                                FOR THE NINTH CIRCUIT                 U.S. COURT OF APPEALS




   FREEDOM FROM RELIGION                      No.   16-55425
   FOUNDATION, INC., MICHAEL
   ANDERSON, LARRY MALDONADO,                 D.C. No.
   and DOES 1 through 20, inclusive,          5:14-cv-02336-JGB-DTB
                                              Central District of California,
                  Plaintiffs-Appellees,       Riverside

    v.
                                              ORDER
   CHINO VALLEY UNIFIED SCHOOL
   DISTRICT BOARD OF EDUCATION;
   JAMES NA, Chino Valley Unified School
   District Board of Education Board
   Member in his official representative
   capacity; SYLVIA OROZCO, Chino
   Valley Unified School District Board of
   Education Board Member in her official
   representative capacity; CHARLES
   DICKIE, Chino Valley Unified School
   District Board of Education Board
   Member in his official representative
   capacity; ANDREW CRUZ, Chino Valley
   Unified School District Board of
   Education Board Member in his official
   representative capacity; IRENE
   HERNANDEZ-BLAIR, Chino Valley
   Unified School District Board of
   Education Board Member in her official
   representative capacity,

                  Defendants-Appellants.


  MH/Appellate Commissioner
Case 5:14-cv-02336-JGB-DTB Document 119 Filed 04/19/19 Page 2 of 5 Page ID #:1702




  Before: Peter L. Shaw, Appellate Commissioner.

                                           I
                                       Background

         Freedom From Religion Foundation, Inc., two parents, and twenty Doe

  plaintiffs (collectively, “the Foundation”) brought this 42 U.S.C. § 1983 action

  against Chino Valley Unified School District Board of Education and six board

  members (collectively, “Chino Valley”) challenging their policy and practice of

  opening board meetings with prayer. See Freedom From Religion Found., Inc. v.

  Chino Valley Unified Sch. Dist. Bd. of Educ., 896 F.3d 1132, 1137-38, 1141 (9th

  Cir. 2018), reh’g denied, 910 F.3d 1297, 1298 (9th Cir. 2018).

         The district court granted summary judgment to the Foundation on its

  Establishment Clause claim and ordered injunctive relief. See Freedom From

  Religion Found., Inc., 896 F.3d at 1137. The district court also determined that the

  Foundation was entitled to $202,425 in attorneys’ fees under 42 U.S.C. § 1988 and

  taxable costs in the amount of $546.70.

         Chino Valley appealed the district court’s judgment, but not the district

  court’s fees and costs determination. This court affirmed the district court’s

  judgment, holding that the policy and practice of prayer violates the Establishment

  Clause and that the scope of injunctive relief is appropriate. Id. at 1138, 1152.

  MH/Appellate Commissioner                 2                                      16-55425
Case 5:14-cv-02336-JGB-DTB Document 119 Filed 04/19/19 Page 3 of 5 Page ID #:1703



         The Foundation filed a bill of taxable costs in the amount of $49.80, which

  the clerk correctly denied as untimely. See Fed. R. App. P. 39(d), 9th Cir. R. 39-

  1.4; see also Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577, 582 (9th Cir.

  2010); Mollura v. Miller, 621 F.2d 334, 335-36 (9th Cir. 1980).

         The Foundation also filed a motion for an award of attorneys’ fees under 42

  U.S.C. § 1988, and a reply noting that Chino Valley had not filed an opposition.

  See 9th Cir. R. 39-1.6. The court granted the Foundation’s motion for attorneys’

  fees and referred to the Appellate Commissioner the determination of an

  appropriate fee amount. See 9th Cir. R. 39-1.9.

                                          II
                                      Background

         Under 42 U.S.C. § 1988, “[t]he most useful starting point for determining

  the amount of a reasonable fee is the number of hours reasonably expended on the

  litigation multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S.

  424, 433 (1983).

         The Foundation requests attorneys’ fees in the amount of $75,680 for 129.4

  hours of work by local counsel David J. Kaloyanides of Chino, California and by

  Andrew L. Seidel and Rebecca S. Markert of the Freedom From Religion

  Foundation, Inc. in Madison, Wisconsin, as follows:



  MH/Appellate Commissioner                 3                                   16-55425
Case 5:14-cv-02336-JGB-DTB Document 119 Filed 04/19/19 Page 4 of 5 Page ID #:1704




   Attorney            Admit Date     Hourly Rate       Hours            Fees
   Kaloyanides         1992           $650               70.9            $46,085
   Seidel              2009           $500               51.6            $25,800
   Markert             2008           $550                6.9            $ 3,795
   Total                                                129.4            $75,680

           Chino Valley does not object to the requested hourly rates. The requested

  hourly rates are reasonable, and they are awarded. See Blum v. Stenson, 465 U.S.

  886, 895 n.11 (1984) (“[T]he burden is on the fee applicant to produce satisfactory

  evidence -- in addition to the attorney’s own affidavits -- that the requested rates

  are in line with those prevailing in the community for similar services by lawyers

  of reasonably comparable skill, experience and reputation. A rate determined in

  this way is normally deemed to be reasonable.” ). The district court awarded the

  same hourly rates for the Foundation’s attorneys, and Chino Valley did not appeal

  the award. Also, the Foundation cites many district court awards of similar hourly

  rates for comparable attorneys.

           The Foundation’s attorneys prepared a 12,286-word answering brief, a

  citation of supplemental authorities, a court-ordered response to Chino Valley’s

  petition for rehearing and rehearing en banc, and a motion for attorneys’ fees.

  They also participated in teleconferences with the Circuit Mediator. Kaloyanides

  appeared at oral argument in Pasadena.

  MH/Appellate Commissioner                  4                                     16-55425
Case 5:14-cv-02336-JGB-DTB Document 119 Filed 04/19/19 Page 5 of 5 Page ID #:1705



         Chino Valley does not object to the Foundation’s request for 129.4 hours of

  work on appeal. The Foundation’s attorneys reasonably expended the requested

  hours, and they are awarded. “[L]awyers are not likely to spend unnecessary time

  on contingency fee cases in the hopes of inflating their fees” because [t]he payoff

  is to uncertain, as to both the result and the amount of the fee.” Moreno v. City of

  Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2017). As a result, courts generally

  “should defer to the winning lawyer’s professional judgment as to how much time

  he was required to spend on the case.” Id.

         Taxable costs that are not claimed in a timely bill of costs cannot be included

  in a fee award under 42 U.S.C. § 1988. See Haselwander v. McHugh, 797 F.3d 1,

  1-2 (D.C. Cir. 2015); Grove, 606 F.3d at 582.

                                            III

                                       Conclusion

         Pursuant to 42 U.S.C. § 1988, attorneys’ fees in the amount of $75,680 are

  awarded in favor of Freedom From Religion Foundation, Inc.; Michael Anderson;

  Larry Maldonado; and Does 1 through 20, inclusive; and against Chino Valley

  Unified School District Board of Education, James Na, Sylvia Orozco, Charles

  Dickie, Andrew Cruz, and Irene Hernandez-Blair.

         This order amends the court’s mandate.

  MH/Appellate Commissioner                  5                                   16-55425
